Citation Nr: 1506988	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  09-22 045	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), bipolar disorder, and major depressive disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction rests with the RO in Wichita, Kansas, from which the appeal was certified.  

In May 2011, the Veteran and his wife testified at a Board hearing before the undersigned.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In September 2014, the Board remanded the Veteran's claim for additional development.  In pertinent part, the Board requested that the RO obtain clarification as to whether any acquired psychiatric disability was causally or etiologically related to active duty.  Accordingly, the Veteran underwent VA examination in October 2014, and the VA examiner diagnosed major depressive disorder and alcohol use disorder.  The VA examiner found the Veteran did not meet the criteria for a diagnosis of PTSD as he did not have any symptoms of the negative alterations in cognitions and mood associated with the event.  In addition, the Veteran's PTSD symptoms were directly related to three airmen dying, which was not a valid in-service stressor as it occurred following the Veteran's separation from service.  Furthermore, the Veteran did not claim that his in-service working conditions were something that he thought about or that bothered him.  The VA examiner also determined that the Veteran did not meet the criteria for a diagnosis of bipolar disorder as he had not experienced a manic episode for years.  

Upon review, the Board finds remand is warranted for an addendum opinion regarding the etiology of the Veteran's currently diagnosed major depressive disorder and previously diagnosed bipolar disorder.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Although the VA examiner provided a detailed explanation as to why the Veteran did not meet the criteria for a diagnosis of PTSD and addressed the etiology of any PTSD diagnosis, the VA examiner failed to address whether the Veteran's currently diagnosed major depressive disorder was related to active duty.  In addition, the VA examiner did not address the Veteran's history of bipolar disorder.  Therefore, in order to satisfy VA's duty to assist, the Board finds remand is warranted for an addendum opinion.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. § 3.159.

Finally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from October 2013 to the present.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from October 2013 to the present for the Veteran.  All actions to obtain the requested records should be fully documented in the record.

2. Forward the Veteran's records to the October 2014 VA examiner, or an appropriate substitute if unavailable, to obtain an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current major depressive disorder had its onset during active duty, was caused by active duty, is otherwise related to active duty, or manifested within one year of separation from active duty.  In addition, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any previously diagnosed bipolar disorder had its onset during active duty, was caused by active duty, is otherwise related to active duty, or manifested within one year of separation from active duty.  

In providing the requested opinions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  If additional examination of the Veteran is deemed necessary, such examination should be scheduled.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Thereafter, re-adjudicate the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, bipolar disorder, and major depressive disorder.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




